Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTION
This Office action is responsive to Applicant's Response to Restriction
Requirement, filed 18 July 2022.
Claims 1, 4, 20, 35, 41, 68, 70, 75, 77, 83, 85, 100, 110, 115, 135, 155, 162, 186, 363, 365-368. 371, 373-384 are pending. Claims 2, 3, 5-19, 21-34, 36-40, 42-67, 69, 71-74, 76, 78-82, 84, 86-99, 101-109, 111-114, 116-134, 136-154, 156-161, 163-185. 187-362,  364,369-370, 372 are canceled.
[AltContent: arrow]
Priority
This application filed 09/22/2020 is a continuation of PCT/US2019/023737 , filed 03/22/2019; PCT/US2019/023737 Claims Priority from Provisional Application 62/647,308, filed 03/23/2018.
[AltContent: connector]

Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 02/05,2021, 9/16/2021 and 7/18/2022  have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
[AltContent: connector]
Response to Restriction

Applicant's election of Group I (Claims 1, 4, 20, 35, 41, 68, 70, 75, 77, 83, 85, 100, 110, 115, 135, 155, 162, 186, 363, 365, and 375-384) is acknowledged.

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants elected the species of compound 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 which corresponds to formula I  in which X1 is N, and X2, X3 , and X4 are each CH. The Applicants noted that claims 1, 4, 20, 35, 83, 100, 155, 162, 363, 365, and 378 read on the elected species.
Applicants’ elected species is not allowable due to the following obviousness type rejection.  In searching for the elected species, prior art was identified which reads on the broader genus of the instantly claimed compounds  of formula I.  Solely in an effort to expedite prosecution, the examiner has applied the prior art.
Claims 186, 366-368, 371, 373-374 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 41, 68, 70, 75, 77, 85, 110, 115, 135, 375-377, 379-384 are withdrawn from further consideration as being drawn to a nonelected species.
Claims 1, 4, 20, 35, 83, 100, 155, 162, 363, 365, and 378 will be examined on the merits herein.

[AltContent: connector]

Claim Rejections – Improper Markush Group
  	The nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine. 
Claims 1, 4, 20, 35, 83, 100, 155, 162, 363, 365, and 378 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
In the present case, at least (1) applies.  It cannot be said that all members of the Markush group have a single structural similarity.  Specifically, the species of the Markush group “having the structure of any one of compounds 1-475 in Table 1, or compounds 476-683 in Table 2,  do not share a “single structural similarity” because there are no required structural features within each compound that would have at least one structural feature, which feature is essential to the activity/function of the claimed compounds, in common. In addition, at least (2) applies since each alternatively usable member of the Markush group does not share a common use.  Rather, the specification discloses that the compounds are useful for the treatment of neurological disorders; however, there is no common core in the compounds of the claims that are known for the treatment of neurological disorders. The compounds are all structurally divergent, for example: when variable X1, X2, X3, X4 are all CH the structural core is phenyl; when X1, X2, X3, X4 are CH and N, the structural core is a heterocycle containing N. 
 	All of the compounds do not contain a single feature which is essential to the disclosed activity. It is suggested that applicant amend the claims to contain only proper Markush groupings to compounds sharing a single structural similarity and a common use, wherein the common use shared by the compounds is a result of the structural similarity essential to the function of the compounds.
The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnish, 206 USPQ 300, 305, where the court said, “…we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." We were and are aware that it does not have a specific statutory basis …” The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification. Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned not because of any lack of a specific statutory basis, but because of the specific facts in the case.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 20, 35, 83, 100, 155, 162, 363, 365, and 378  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2  of copending Application No. 17/441,937. Although the claims at issue are not identical, they are not patentably distinct from each other because of the overlapping scope between the conflicting claims. Claim 1 in the copending application are drawn to a genus of compound of formula I.  The compounds 476-683 in Table 2 of the ‘937 application falls within the same genus of instantly claimed formula I. The ‘937 application discloses on Table 1 page 45 compound 35 which corresponds to the elected species. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 20, 35, 155, 162, 365 are rejected under 35 U.S.C. 102(a)(1)  and 102(a)(2) as being rejected by WO 2006022442, 2006 by Matsuda (“the ‘442 publication”; cited in PTO-892 attached herewith). Applicants are requested to note that this rejection is applied to the broader genus claimed.


The ‘442 publication teach compounds on page 223 and pharmaceutical composition comprising the compounds and excipients (e.g. lactose, mannitol etc.) (instant claims 1 and 365):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The compound of the prior art reads on the formula I  in which X1 is N, and X2, X3 , and X4 are each CH; and L2 is N(CO) ( instant claims 1, 20, 35); L1 is C2 alkynylene or 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(instant claim 4);  R1 phenyl (C6 aryl) substituted with CF3 (instant claims 1, 155, 162); R2 is C4 heterocyclyl (pyrrolidine); as hydrochloride salts.
Since the compounds disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claim is taught and the claim is anticipated.
Shown below are the compounds of the  prior art as displayed in Registry data base:

IT   877601-05-3P   877601-07-5P   877601-99-5P
     877602-06-7P
     RL: PAC (Pharmacological activity); SPN (Synthetic preparation); THU
     (Therapeutic use); BIOL (Biological study); PREP (Preparation); USES
     (Uses)
        (prepn. of heterocyclic amide compds. as dihydroorotate dehydrogenase
        inhibitors for treatment of cancer, allergy, etc.)
RN   877601-05-3  CAPLUS
CN   2-Pyrrolidinecarboxamide, N-[5-(2-phenylethynyl)-2-pyridinyl]-,
     hydrochloride (1:1), (2R)-  (CA INDEX NAME)

    PNG
    media_image4.png
    213
    461
    media_image4.png
    Greyscale

RN   877601-07-5  CAPLUS
CN   2-Pyrrolidinecarboxamide, N-[5-[2-[4-(trifluoromethyl)phenyl]ethynyl]-2-
     pyridinyl]-, hydrochloride (1:1), (2R)-  (CA INDEX NAME)

    PNG
    media_image5.png
    359
    493
    media_image5.png
    Greyscale

RN   877601-99-5  CAPLUS
CN   2-Pyrrolidinecarboxamide, N-[5-[2-(1-naphthalenyl)ethynyl]-2-pyridinyl]-,
     hydrochloride (1:1), (2R)-  (CA INDEX NAME)

Applicants are advised to be aware of other species in this document which may anticipate the claims.

        
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 363 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims must, under modern claim practice, stand alone to define an invention, and incorporation into claims by express reference to the specification is not permitted. The claim recites “having the structure of any one of compounds 1-475 in Table 1 or the structure of any one of compounds 476-683 in Table 2”. The compounds of the examples should be imported into the claim.  Ex parte Fressola, 27 USPQ 2d 1608 (1993). The claims must import the claimed species into the claims for the claim to stand alone. 
[AltContent: connector]
Conclusion
No claims are  allowed.
[AltContent: connector]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622